Citation Nr: 1632822	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1966 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In his July 2014 Substantive Appeal, the Veteran limited his appeal to service connection for bilateral hearing loss.

The Board notes that the Veteran recently appointed Disabled American Veterans as representative, and DAV has not entered an informal hearing presentation.  However, as this decision represents a full grant of benefits on appeal, the lack of IHP is moot in this case.


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Veteran's claim is being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159  (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease, to include a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

"Other organic diseases of the nervous system" such as sensorineural bilateral hearing loss, are among the chronic diseases listed in 38 C.F.R. § 3.309(a)  for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Analysis

The Veteran's entrance and exit from service examinations reflect no hearing loss.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA); since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Under both sets of standards, no hearing loss is found in the Veteran's STRs.

A February 2013 private treatment record reflects that the Veteran reported noise exposure during service, including gun fire and machine noise without hearing protection, and immediate hearing loss during service.  The Veteran denied any other history of exposure to loud noise, post-service.  The private physician stated, upon examination of the Veteran: "In my best medical opinion it is more likely than not that this patient's hearing loss is related to noise exposure while serving in the military."

The Veteran appeared for a VA examination in January 2014, which confirmed he suffers from present bilateral hearing loss by VA standards.  The January 2014 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
40
40
35
65
65
Right:
(decibel)
40
40
40
60
75

Speech recognition, performed with the Maryland CNC word list, was 100 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.

The VA examiner stated that he cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  He stated that "since the Veteran had no shift in hearing during service and since it has been 40 years since the Veteran was in service, it would be resorting to mere speculation to try and determine an etiology."

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  Here, the VA examination establishes present bilateral hearing loss disability.  The Veteran has stated that he was exposed to loud noise during his service, including gun fire and machine noise.  The February 2013 private examiner opined a positive nexus between the present bilateral hearing loss and service, and the January 2014 VA examiner stated than an etiology opinion would be speculative.  The Board weighs the balance of the evidence in favor of the Veteran in granting the claim.

In sum, the Board finds a grant of service connection for bilateral hearing loss appropriate.  The preponderance of the evidence is for the Veteran's claim and the doctrine of reasonable doubt is for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


